DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Claim Rejections - 35 USC § 112	3
B. Claims 1-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
III. Claim Rejections - 35 USC § 103	4
A. Claims 1-7, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0299370 (“Wu”) in view of US 2017/0005083 (“Choi”) and US 2013/0135229 (“Wang”).	5
B. Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Choi and Wang, as applied to claims 1, 5, and 7 above, and further in view of US 2015/0049030 (“Her”).	13
C. Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Choi and Wang, as applied to claim 1 above, and further in view of US 2016/0321996 (“Lee”).	15
D. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Choi and Wang, as applied to claim 1 above, and further in view of US 2016/0092015 (“Al-Dahle”).	19
IV. Response to Arguments	20
V. Pertinent Prior Art	21
Conclusion	22


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
B. Claims 1-13, 15, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Claim 1 was amended to recite the following limitation in lines 10-12:
wherein the sidewall extends in a first direction perpendicular to a second direction which is a laminating direction of the base layer, the circuit element layer and the input sensing layer,
wherein the sidewall comprises a first pad area [display signal pad area PDA1 where SPD-D are located] and a second pad area [sensing signal pad area PDA2 where SPD-T are located] which is separated from the first pad area, the first pad area and the second pad area being arranged in the first direction, 
First, it is unclear if the phrase “which is a laminating direction of the base layer, the circuit element layer and the input sensing layer,” modifies the claimed “first direction” or the “second direction”.  In other words, the claimed “first direction” could be interpreted as the “laminating direction” or the direction “perpendicular to” the “laminating direction”.
Second, Applicant states that support for the amendment can be found in Figs. 1, 5, and 8 (Remarks filed 02/11/2021, p. 6).  Figs. 1 and 5 relative to Fig. 8 show different orientations for the display signal pad area PDA1 and the sensing signal pad area PDA2.  Specifically, the pad areas, PDA1 and PDA2, are arranged in mutually perpendicular “first direction[s]”.  This suggests that Applicant may being trying to claim that the “first direction” can be either of two 
Third, based on foregoing, it is unclear what is meant by “laminating direction” because it may be interpreted as either (1) the direction in which each of “the base layer, the circuit element layer and the input sensing layer” spreads in a plane away from the sidewall or (2) the direction in which “the base layer, the circuit element layer and the input sensing layer” are stacked –particularly in light of Applicant’s indication that support for the newly claimed features can be found in Figs. 5 and 8 (supra).
The remaining listed claims depend from claim 1 and are rejected for including the same indefinite features. 

III. Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 1-7, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0299370 (“Wu”) in view of US 2017/0005083 (“Choi”) and US 2013/0135229 (“Wang”).
Claim 1 reads,
1. (Currently Amended) A display panel comprising: 
[1] a base layer in which a display area where a plurality of pixels are disposed and a non-display area surrounding the display area are defined;
[2] a circuit element layer which is disposed on the base layer; 
[3] an input sensing layer which is disposed on the circuit element layer; and 
[4a] a plurality of display signal pads and a plurality of sensing signal pads which are disposed on a sidewall, 
[4b] wherein the sidewall is a single plane defined by each of the base layer, the circuit element layer and the input sensing layer, 
[5] wherein the sidewall extends in a first direction perpendicular to a second direction which is a laminating direction of the base layer, the circuit element layer and the input sensing layer, 
[6] wherein the sidewall comprises a first pad area and a second pad area which is separated from the first pad area, the first pad area and the second pad area being arranged in the first direction,
wherein 
[7a] each of the display signal pads is electrically coupled to a display signal line disposed in the circuit element layer, and 
[7b] each of the sensing signal pads is electrically coupled to an input sensing line disposed in the input sensing layer.
[8] wherein the plurality of display signal pads are disposed in the first pad area, and 
[9] wherein the plurality of sensing signal pads are disposed in the second pad area.

With regard to claim 1, Wu discloses, generally in Figs. 1A, 1B, 6, and 7,
1. (Currently Amended) A display panel comprising:  
11(1) in which a display area [where “display medium 2” is formed; ¶ 82] where a plurality of pixels [¶ 3] are disposed and a non-display area [where “connection element 4, for example rim cement” is formed; ¶ 83] surrounding the display area are defined; 
[2] a circuit element layer [at least the TFT layers and the data and scan lines 12, and perhaps the display medium 2; see explanation below] which is disposed on the base layer 11(1); 
[3] an input sensing layer [“touch electrode layer” on counter substrate 3; see explanation below] which is disposed on the circuit element layer 11(1)/2; and 
With regard to features [2] and [3], reference is made to Fig. 7 of Wu, which shows a “display apparatus D1” including a display substrate 1 and counter substrate 3 that may include a touch electrode layer and therefore serve as a touch panel.  In this regard, Wu states,
The matrix circuit substrate 1 may be a thin-film transistor (TFT) substrate, and the electrodes 12 may be data lines or scan lines.  It may be that only the data lines or the scan lines have an electrical connection with the first conductive material 13, but it may of course be the case that both the data lines and the scan lines have an electrical connection with the first conductive material 13.  In other embodiments, the counter substrate 3 may also be a packaging substrate of an OLED display panel or a top substrate of e-paper (an e-book); this embodiment does not impose any limitation in this respect.
(Wu: ¶ 83; emphasis added)
The display medium 2 may be for example but is not limited to liquid crystal material, inorganic LEDs, organic LEDs, phosphor, electrophoretic substance, electroluminescent (EL) material or quantum dots.”
(Wu: ¶ 82; emphasis added)  
With regard to the “input sensing layer”, Wu further states,
In addition, the electrical connection element 14 in this embodiment extends to the counter substrate 3, and since the counter substrate 3 may similarly have recesses 312 filled with the third conductive material 33, the counter substrate 3 may be used as a color filter substrate having an electrode layer, or a touch electrode layer may be added to the counter substrate 3, so that the control circuit 15 can control the conduction of each electrode in the electrode layer or additional touch electrode layer of the counter substrate 3 via the electrical connection element 14, so that the display apparatus D1 may be used as a touch display apparatus.

The touch electrode layer also includes the matrix electrodes 12:
The electrodes 12 are disposed in a crisscross arrangement on the first surface 111, to form a matrix circuit.  If the matrix circuit substrate 1 of this embodiment is used in display apparatus (panels) of various types, the electrodes 12 may be data lines or scan lines. If the matrix circuit substrate 1 of this embodiment is used in a touch substrate, the electrodes 12 may be sensing electrodes which form an X-Y matrix (X-Y sensor).
(Wu: ¶ 64; emphasis added)
Therefore, the claimed “input sensing layer” includes at least the touch electrode layer wherein the electrodes 12 (not shown on the counter substrate 3) are “sensing electrodes which form an X-Y matrix (X-Y sensor).” (id.)
Returning to claim 1, Wu further discloses,
[4a] a plurality of display signal pads 13 and a plurality of sensing signal pads 33 which are 10disposed …[within]… a sidewall, 
[4b] wherein the sidewall is a single plane defined by each of the base layer, the circuit element layer and the input sensing layer, defined by each of the base layer 11(1), the circuit element layer [TFT layers plus data lines and scan lines 12, as shown in Figs. 1B, 3E, 5, 6, and 7; ¶¶ 79-81, 84] and the input sensing layer [“the electrodes 12 may be sensing electrodes which form an X-Y matrix (X-Y sensor)” ¶ 64], 
[5] wherein the sidewall extends in a first direction [vertically in Fig. 7] perpendicular to a second direction [horizontally in Fig. 7] which is a laminating direction of the base layer 11(1), the circuit element layer [at least the TFT layers and the data and scan lines 12, and perhaps the display medium 2 (supra)] and the input sensing layer [“touch electrode layer” on counter substrate 3 (supra)], 
[6] wherein the sidewall comprises a first pad area [where display signal pads 13 are formed; ¶ 83 (supra)] and a second pad area [where sensing signal pads 33 are formed; ¶  84 (supra)] which is separated from the first pad area, the first pad area and the second pad area being arranged in the first direction [vertically in Fig. 7],
wherein 
[7a] each of the display signal pads 13 is electrically coupled to a display signal line [data lines and scan lines 12 on the base substrate 11(1)] disposed in the circuit element layer [at least the TFT layers and data lines and scan lines 12 and perhaps the display medium 2], and 
33 is electrically coupled to an input sensing line 12 disposed in the input sensing layer [“the electrodes 12 may be sensing electrodes which form an X-Y matrix (X-Y sensor)” ¶ 64]
[8] wherein the plurality of display signal pads 13 are disposed in the first pad area, and 
[9] wherein the plurality of sensing signal pads 33 are disposed in the second pad area.
This is all of the features of claim 1 taught in Wu.
With regard to features [4a]-[4b] of claim 1, the feature “the sidewall is a single plane” still does not exclude the presence of other elements being part of the plane.  However, with feature [4b] requiring the sidewall defined by each of the base layer, the circuit element layer, and the input sensing layer to be “a single plane”, which is disclosed in Wu, then the claimed “one or more display signal pads 13 and one or more sensing signal pads 33” recited in feature [4a] cannot be interpreted as being “on” the as-claimed sidewall that is a “single plane”.  By contrast, Wu discloses that the display signal pads 13 and sensing signal pads 33 are 10disposed within the single-plane sidewall.
Choi, like Wu, is drawn to a display, which may be an OLED display, inter alia (Choi: ¶¶ 52, 62; Fig. 3) including display signal lines 120/110 disposed in a circuit layer of a substrate 100 (Choi: Figs. 3, 4A, 5A, 7A, 7B, 8; ¶¶ 63-64, 68-69, 84, 151-153).  Also like Wu, Choi teaches that the signal lines 120/110 of the display extend to the planar sidewall of the display where they are each contacted by pads 300 for electrical connection to the flexible printed circuit 400 of a PCB 500 using a conductive adhesive 350 (Choi: Figs. 3, 4A, 5A, 6A, 6B; ¶¶ 52, 74, 76, 86).  In addition, Choi teaches that the pads 300 can be formed on rather than within the sidewall of the display. 
Wang, like Wu, is drawn to a display device, which may be an OLED display 120, inter alia, and includes a touch panel 110 (Wang: ¶¶ 39-41; Figs. 2A, 2B).  The touch panel 110 113 … formed on an outer lateral surface of the substrate 111” (Wang: ¶ 33).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to form the display signal pads 13 and the sensing signal pads 33 on (rather than within) the claimed single-plane sidewall of the display panel in Wu, as taught in Choi and Wang, because it would be the substitution of one known configuration of the pads (within the sidewall) for another known configuration of the pad (i.e. on the sidewall, as taught in each of Choi and Wang), taught to be suitable for the identical purpose of, and with the expected result of, providing pads for connecting each of the display signal lines 13 and touch sensor signal lines 33 to the printed circuit board 14. 
In addition, as a result of the modification, the recesses holding the pads 13 and 33 would be absent since the pads would be formed on the sidewall, rather than within in the sidewall defined by each of the base layer, the circuit element layer, and the input sensing layer and thereby be entirely planar, as taught in Choi and Wang. 
 
IN THE ALTERNATIVE, with regard to features [5], [6], [8], and [9] of claim 1, the claimed “first direction” may be taken as into/out of the plane of the cross section shown in Fig. 7, i.e. the length direction of the sidewall (rather than the height direction of the sidewall), while the claimed perpendicular “second direction” is vertical in Fig. 7.  With this interpretation, Wu still discloses the claimed orientation of the display signal pads 13 (and associated first pad area) relative to the sensing signal pads 33 (and the associated second pad area).  
In this regard, as currently drafted, claim 1 does not require all of the display signal pads to be included in the claimed “plurality of display signal pads” and similarly does not require all display signal pads 13 and the associated first signal pad area may be taken to be only either the left half or the right half of the display pads 13 running along the length of the sidewall (as shown in any of Figs. 1A, 5, and 6), while the plurality of sensing signal pads 33 and the associated second signal pad area may be taken to be only either the right half or the left half of the display pads 33 running along the length of the sidewall.  As such, the left half of the display signal pads 13 would be spaced apart from the right half of the sensing signal pads 33 in the claim “first direction”, as required by the alternative interpretation of the claimed “first direction” and “second direction”. 
This is all of the features of claim 1.

With regard to claim 2, Wu alone discloses,
2. (Previously Presented) The display panel of claim 1, further comprising 
a circuit board 14 [i.e. “electrical connection element 14”; ¶ 78] which is spaced apart [by means of a “second conductive material 16”; ¶¶ 80, 97, 120; Fig. 5] from the base layer 11(1), the circuit element layer [at least the TFT layers and data lines and scan lines 12 and perhaps the display medium 2] and the input sensing layer [“the electrodes 12 may be sensing electrodes which form an X-Y matrix (X-Y sensor)”; ¶ 64],
wherein the circuit board 14 is disposed side by side with the sidewall defined by each of the base layer, the circuit element layer and the input sensing layer [as shown in Fig. 7].  
Wu modified to form the display signal pads 13 and the sensing signal pads 33 on (rather than within) the sidewall defined by each of the base layer, the circuit element layer, and the input sensing layer, as taught in Choi and Wang, would also be spaced by either of the “second conductive material 16” disclosed in Wu or, in the alternative, the conductive adhesive layer 350 supra).  In this case, the circuit board 14 would be further displaced from the sidewall in Wu by the additional thickness of the display signal pads 13 and the sensing signal pads 33 on (rather than within) the sidewall.

With regard to claims 3 and 4, Wu further discloses,
3. (Original) The display panel of claim 2, further comprising a plurality of circuit board pads [not separately shown but where pads 13 and 33 connect to the corresponding position on the circuit board 14 by the “second conductive material 16] which are electrically coupled to the display signal pads 13 or the sensing signal pads 33 [¶ 78].  
254. (Original) The display panel of claim 3, wherein an anisotropic conductive film 16 [¶ 80: “the second conductive material 16 in this embodiment is anisotropic conductive film (ACF)”] is disposed between each of the circuit board pads and each of the display signal pads 13 or each of the sensing signal pads 33.  
Choi also teaches an anisotropic conductive film 350 (¶ 76, supra).  
With regard to the claimed “circuit board pads” in claims 3 and 4, Wu states,
[0078] As FIG. 2 shows, after grinding the sidewall 113 up to the hole H to form a recess 114 and exposing the first conductive material 13 on the sidewall 113 in step S40 (as in FIG. 1B), a step S50 may be further included: joining an electrical connection element 14 to the sidewall 113 (as in FIG. 1A), so that the electrical connection element 14 is electrically connected to the first conductive material 13, wherein the electrical connection element 14 can correspond to multiple first connection materials 13 simultaneously.  The electrical connection element 14 may be, for example, but is not limited to a data bus, flexible printed circuit (FPC), conductive clip or rigid-flex circuit board, and can be selected according to the apparatus in which the matrix circuit board 1 is used.
(Wu: ¶ 78; emphasis added)
In order for the “electrical connection element 14” configured as, e.g. a FPC, to “correspond to multiple first connection materials 13 simultaneously”, it must have electrically isolated pads corresponding to each pad 13; otherwise, the data lines and scan lines would be electrically shorted to each other, thereby preventing control of each pixel of the display.  As 14 includes separate pads corresponding to the pads 13 for each of the data lines and scan lines 12 and corresponding to each of the sensing pads 33.  As evidence, Choi shows that the printed circuit board 500 includes a FPC 400 having separate pads corresponding to each of the display signal pads 300.  As additional evidence, Wang shows that there are corresponding touch-sensor pads 143, 144 on the circuit board, i.e. “frame 131”, corresponding to the pads 1131 and 1132 of the pad layer 113 formed “on the outside lateral surface of the substrate 111” of the touch panel 110, wherein the pads (Wang: Figs. 3, 4).  Accordingly, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112.)
To the extent that Applicant may provide factual objective evidence that Wu does not inherently disclose the separate pads on the circuit board 14, then this would be a difference between claims 3 (and 4), and Wu.  However, as just explained, each of Choi and Wang teaches that the circuit boards include separate pads corresponding to the pads on each of the display and the touch sensor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to ensure that the circuit board pads in Wu have a one-to-one correspondence with the pads for each of the display signal pads and the touch sensor pads on the display and touch sensor, in order to prevent electrical shorting among the pads, and in order to allow each display pixel and each touch sensor element to be separately addressed by the circuitry on the circuit board, as taught in each of Choi and Wang. 
This is all of the features of claims 3 and 4.



5. (Original) The display panel of claim 1, wherein the input sensing layer further comprises a sensing electrode [“the electrodes 12 may be sensing electrodes which form an X-Y matrix (X-Y sensor)”; ¶ 64].  
56. (Original) The display panel of claim 5, wherein the input sensing line 12 provides information about an external input, which is provided to the sensing electrode 12, to each of the sensing signal pads 33 [¶ 64 (quoted above)].  
7. (Original) The display panel of claim 5, wherein the sensing electrode 12 has a mesh 10shape [as shown in Fig. 1A; ¶ 64 (quoted above)].  
15. (Original) The display panel of claim 1, further comprising a display element layer [“display medium 2”; Fig. 7; ¶ 82] 20which is disposed between the circuit element layer [at least the TFT layers and the data and scan lines 12] and the input sensing layer [“the electrodes 12 may be sensing electrodes which form an X-Y matrix (X-Y sensor)”; ¶ 64].  
16. (Original) The display panel of claim 15, wherein the display element layer [at least the TFT layers and the data and scan lines 12] comprises the organic light emitting diode [¶¶ 64, 82, 83].  
519. (Original) The display panel of claim 1, wherein the base layer 11(1) is a synthetic resin layer [¶ 64].  

B. Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Choi and Wang, as applied to claims 1, 5, and 7 above, and further in view of US 2015/0049030 (“Her”).
Claims 8-10 read,
8. (Original) The display panel of claim 7, 
wherein each of the pixels comprises a light emitting area in which an organic light emitting diode is disposed and a non-light emitting area outside the light emitting area, [and]
wherein the sensing electrode is disposed 15in the non-light emitting area.  
9. (Original) The display panel of claim 1, further comprising a thin-film encapsulating layer which is disposed between the circuit element layer and the input sensing layer.  

The prior art of Wu in view of Choi and Wang, as explained above, teaches each of the features of claims 1, 5, and 7. 
Wu does not provide the details of the OLED/TFT substrate 1 and consequently does not discuss the features recited in claims 8-10.
Her, like Wu, teaches a touch display apparatus including OLED display layers and touch sensor layers thereover (Her: Figs. 1-11).  Her further teaches that each of (1) the circuit parts CP of the pixels PX, (2) the scan lines S1-Sn and data lines D1-Dm, as well as (3) the touch electrodes TE1, TE2 (which include SP and CP; ¶ 88, formed by the conductive layers CL1, CL2; Figs. 7, 8, 9; ¶¶ 82-85), are disposed to overlap with the non-light emitting area NDA (Her: ¶¶ 61, 77; Figs. 10-13).  Her further teaches that positioning the touch electrodes TE1, TE2 in the non-light emitting areas NDA around each pixel improves the aperture ratio (Her: ¶ 77). 
Her teaches the features of claims 8-10 as follows:
8. (Original) The display panel of claim 7, 
wherein each of the pixels PX comprises a light emitting area DA in which an organic light emitting diode OLED is disposed and a non-light emitting area NDA outside the light emitting area DA [Figs. 10-13], [and]
wherein the sensing electrode TE1, TE2 [which include SP and CP formed by the conductive layers] is disposed 15in the non-light emitting area NDA [¶ 77, Figs. 8-13].  
9. (Original) The display panel of claim 1, further comprising a thin-film encapsulating layer ECL [¶ 76] which is disposed between the circuit element layer [TFT layers and OLED layers] and the input sensing layer BM/CL [Figs. 5-7].  
2010. (Previously Presented) The display panel of claim 9, wherein the thin-film encapsulating layer ECL is disposed in a thin-film encapsulating area which overlaps the display area and a part of the non-display area.
ECL, Her states, “A sealing layer ECL is disposed on the base substrate SUB, covering the organic light emitting device OLED(3,i).  The sealing layer ECL is disposed on the entire of the base substrate SUB.”  (Her: ¶ 76; emphasis added).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the elements of the OLED display substrate 1 (including the TFT layers and the scanning and data lines 12) and overlying the touch sensing layer 3 of Wu, as taught in Her, to include as well, the intervening thin-film encapsulation layer ECL between the OLED substrate 1 and the touch sensing layer 3 of Wu, as also taught by Her, because Wu is silent as to the elements and the configuration of the OLED display substrate 1 and touch sensing layer 3, such that one having ordinary skill in the art would use known configurations suitable for the identical purpose of forming a touch OLED display apparatus, such as those taught in Her --particularly the configuration in Her of the touch electrodes in the non-light-emitting areas NDA around the light-emitting area DA of each pixel PX, in order to beneficially improve the aperture ratio as taught in Her (Her: ¶ 77).  

C. Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Choi and Wang, as applied to claim 1 above, and further in view of US 2016/0321996 (“Lee”).
Claims 11-13 read,
11. (Previously Presented) The display panel of claim 1, 
wherein each of the pixels further comprises 25a driving transistor, a switching transistor and the organic light emitting diode, [and]
wherein a control electrode of the driving transistor and a control electrode of the switching transistor are disposed on the same layer and formed of the same or substantially the same material as the display signal line.  

a first intermediate inorganic film, 
a first conductive layer disposed on the first intermediate inorganic film, 
a second intermediate inorganic film disposed on the 5first conductive layer, and 
a second conductive layer disposed on the second intermediate inorganic film, 
wherein the control electrode of the driving transistor and the control electrode of the switching transistor are disposed in the first conductive layer.  
1013. (Original) The display panel of claim 12, further comprising 
a storage electrode which overlaps the control electrode of the switching transistor, 
wherein the storage electrode is disposed in the second conductive layer.  
The prior art of Wu in view of Choi and Wang, as explained above, teaches each of the features of claim 1. 
Wu does not provide the details of the OLED/TFT substrate 1 and consequently does not discuss the features recited in claims 11-13.
Lee, like Wu, teaches an OLED display (Lee: Fig. 1).  Lee states,
[0064] The pixels PXns are positioned on the substrate SUB so as to correspond to the display area DIA of the substrate SUB.  Each of the pixels PXns is connected to each of the data lines DAs, and includes a pixel circuit including an OLED emitting light at a luminance corresponding to a driving current corresponding to a data signal supplied from each of the data lines DAs, a plurality of thin film transistors controlling the driving current flowing to the OLED, and at least one capacitor.  
(Lee: ¶ 64; emphasis added)
Because Lee states that each pixel includes “a plurality of thin film transistors controlling the driving current flowing to the OLED” (id.) any one of the seven transistors, T1 through T7 may be taken as a driving transistor.  Because the transistor T5 is shown to be connected directly to the power supply line ELVDD, the transistor T5 may be interpreted as the T1 through T7 may be taken as a switching transistor.  For the purposes of the claims, transistor T1 will be taken as the claimed “switching transistor”.
Fig 4 of Lee, which shows a cross-section along the line IV-IV' in Fig. 3, shows that the control electrodes, i.e. gate electrodes G1, G2, G3, and G6, of each of the transistors T1, T2, T3, and T6, as well as the capacitor electrode CE.  Lee states,
[0128] The emission control line EM, the third scan line Sn-2, the second scan line Sn-1, the first scan line Sn, the first gate electrode G1, the second gate electrode G2, the third gate electrode G3, the fourth gate electrode G4, the fifth gate electrode G5, the sixth gate electrode G6, and the seventh gate electrode G7 described above are positioned on the same layer and are formed of the same material.
(Lee: ¶ 128; emphasis added)
Based on the foregoing, Lee teaches the features of claims 11-13, generally in Figs. 2-4, as follow:
11. (Previously Presented) The display panel of claim 1, 
wherein each of the pixels PX further comprises 25a driving transistor T5, a switching transistor T1 and the organic light emitting diode OLED, [and]
wherein a control electrode G5 of the driving transistor and a control electrode G1 of the switching transistor T1 are disposed on the same layer and formed of the same or substantially the same material as the display signal line [¶ 128, supra].  
With regard to claim 11, Fig. 3 of Lee shows (1) the display signal line of G1 as extensions from each of the left and right side of G1 and (2) the display signal line of G5 as part of the corresponding line connecting gates G5 and G6.  See also the circuit diagram shown in Fig. 2.



12. (Original) The display panel of claim 11, wherein the circuit element layer [TFT layer and OLED; Fig. 4] comprises 
a first intermediate inorganic film [layer not labeled but shown between the active layers A and the gate electrodes G; ¶ 123; see explanation below], 
a first conductive layer [i.e. the layer from which the gate electrodes and display signal lines are formed; ¶ 128] disposed on the first intermediate inorganic film, 
a second intermediate inorganic film [layer not labeled but shown between the gate electrodes G and the capacitor electrode CE layer; ¶ 92; see explanation below] disposed on the 5first conductive layer, and 
a second conductive layer [layer from which capacitor electrode CE layer is formed; ¶ 99] disposed on the second intermediate inorganic film, 
wherein the control electrode G5 of the driving transistor T5 and the control electrode G1 of the switching transistor T1 are disposed in the first conductive layer [as shown in Fig. 4].  
With regard to the claimed “first inorganic film”, Lee states, 
[0123] A plurality of insulating layers are sequentially stacked on the first active pattern A1, the second active pattern A2, the third active pattern A3, the fourth active pattern A4, the fifth active pattern A5, the sixth active pattern A6, and the seventh active pattern A7.  Each of the insulating layers may be an inorganic insulating layer or an organic insulating layer made of a silicon nitride, a silicon oxide, or the like. In addition, these insulating layers may be formed of a single layer or plural layers.
(Lee: ¶ 123; emphasis added) 
Therefore the layer shown in Fig. 4 between the active layers A and the gate electrodes G is inorganic. 
With regard to the claimed “second inorganic layer”, Lee states,
[0092] Insulating layers may be positioned between components to be described below, positioned on different layers. These insulating layers may be inorganic insulating layers or organic insulating layers formed of a silicon nitride, a silicon oxide, or the like.  In addition, these insulating layers may be formed of a single layer or plural layers. 
(Lee: ¶ 92; emphasis added) 
G and the capacitor electrode CE layer can be inorganic.  

With regard to claim 13, Lee further teaches,
1013. (Original) The display panel of claim 12, further comprising 
a storage electrode CE which overlaps the control electrode G1 of the switching transistor T1, 
wherein the storage electrode CE is disposed in the second conductive layer [as shown in Fig. 4.  
With regard to the storage capacitor, Lee states,
The first gate electrode G1 overlaps a capacitor electrode CE, and may serve as the other electrode of the capacitor Cst substantially simultaneously (or concurrently) with serving as a gate electrode of the first thin film transistor T1.  That is, the first gate electrode G1 forms the capacitor Cst together with the capacitor electrode (CE).
(Lee: ¶ 99; emphasis added)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the elements of the OLED display substrate 1 (including the TFT layers and the display signal lines, gate electrodes, and capacitor electrodes and intervening inorganic insulating layers), as taught in Lee, because Wu is silent as to these elements and configuration of the OLED display substrate 1, such that one having ordinary skill in the art would use known configurations suitable for the identical purpose of forming an OLED displayer, such as those taught in Lee.  

D. Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu in view of Choi and Wang, as applied to claim 1 above, and further in view of US 2016/0092015 (“Al-Dahle”).
Claim 20 reads,

The prior art of Wu in view of Choi and Wang, as explained above, teaches each of the features of claim 1. 
Wu does not indicate whether or not there is a “cover layer” or if it is rigid.  Wu does, however, teach that the base layer 11 can be rigid because it can be made from at least the rigid materials, ceramic and glass, inter alia (Wu: ¶ 64).
Al-Dahle teaches a cover layer 502 over an input sensing layer 514/516/512 (Al-Dahle: ¶ 53; Fig. 5), which can be made from glass (Al-Dahle: ¶ 23, 32, 49), which is a rigid material.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a rigid cover layer over the input sensing layer 3 of Wu in order to protect it from mechanical and environmental damage. 

IV. Response to Arguments
Applicant’s arguments filed 02/11/2021 have been fully considered but they are not persuasive. 
Applicant argues that Wu does not disclose the newly claimed orientation of the display signal pads in the first pad area separated from the sensing signal pads in the second pad area in the claimed “first direction” as shown in Figs. 1 and 5 of the Instant Application.  However, as explained in the rejections of the claims under 35 USC 112(b), the claimed first and second, mutually perpendicular directions are not clear.  And as explained in the rejection under 35 USC 103, Wu discloses both possible interpretations of the first and second, mutually perpendicular directions, including the interpretation shown in Figs. 1 and 5 of the Instant Application –given the breadth of claim 1 as currently drafted.  
all of the display signal pads to be included in the claimed “plurality of display signal pads” and similarly does not require all of the sensing signal pads to be included in the claimed “plurality of sensing signal pads”.  In addition, claim 1, as current drafted, does not limit the extent of either of the first and second pad areas.  Therefore, the plurality of display signal pads 13 and the associated first signal pad area may be taken to be only either the left half or the right half of the display pads 13 running along the length of the sidewall (as shown in any of Figs. 1A, 5, and 6), while the plurality of sensing signal pads 33 and the associated second signal pad area may be taken to be only either the right half or the left half of the display pads 33 running along the length of the sidewall.  As such, the left half of the display signal pads 13 would be spaced apart from the right half of the sensing signal pads 33 in the claim “first direction”, as required by the alternative interpretation of the claimed “first direction” and “second direction”. 
Based on the foregoing, Examiner respectfully submits that Applicant’s arguments are premised on an improperly narrow interpretation of the claims and further maintains that the rejection of Wu in view of Choi and Wang properly sets forth a prima facie case of obviousness as to claim 1, inter alia. 

V. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following references are cited for teaching displays having touch sensing signal pads and display signal pads in pad areas separated along the same edge of the display device.
110; sensor signal pads 120: ¶ 40; Figs. 1, 4, 10.
(2) US 2018/0358413 (“Lee”): display signal pads TP; sensor signal pads DP: ¶ 53; Figs. 1, 4A, 4B.

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693.  The examiner can normally be reached on Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814